                 Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 1 of 12



 1   W. Scott Holleman (#310266)
     Melissa A. Fortunato (#319767)
 2   BRAGAR EAGEL & SQUIRE, P.C.
     101 California Street, Suite 2710
 3   San Francisco, California 94111
     Telephone: (415) 365-7149
 4   Fax: (212) 214-0506
     Email: holleman@bespc.com
 5          fortunato@bespc.com

 6   Attorneys for Plaintiff

 7                                  UNITED STATES DISTRICT COURT

 8                                 NORTHERN DISTRICT OF CALIFORNIA

 9   EMAL HAIDERI, Individually and On Behalf               Case No.
     of All Others Similarly Situated,
10                                                          CLASS ACTION COMPLAINT FOR
                     Plaintiff,                             VIOLATIONS OF THE FEDERAL
11                                                          SECURITIES LAWS
            v.
12                                                          JURY TRIAL DEMANDED
     JUMEI INTERNATIONAL HOLDING LIMITED,
13   LEO OU CHEN, ZHENQUAN REN, SEAN
     SHAO, MANG SU, and ADAM J. ZHAO,
14
                     Defendants.
15

16          Emal Haideri (“Plaintiff”), individually and on behalf of all others similarly situated, alleges
17   the following based upon information and belief (except for facts concerning Plaintiff, which are
18   alleged upon knowledge), and upon a continuing investigation conducted by and through Plaintiff’s
19   counsel into the facts and circumstances alleged herein, which included, without limitation, review and
20   analyses of: (i) the public filings of Jumei International Holdings Limited, Ltd. (“Jumei” or
21   the “Company”) with the U.S. Securities and Exchange Commission (“SEC”); and (ii) press
22   releases, public statements, analyst reports, news articles, and other publications disseminated by or
23   concerning Jumei, Jumei’s founder and longtime controller Leo Ou Chen (“Chen”), Chen affiliates
24   Super ROI Global Holding Limited (“Super ROI”) and Jumei Investment Holding Limited
25   (“Purchaser”), and the recently completed acquisition of Jumei (the “Buyout”).
26                                       NATURE OF THE ACTION
27          1.       This is a class action brought on behalf of former Jumei stockholders against Jumei and
28   the members of its Board of Directors (the “Board” or the “Individual Defendants”) for violating


                                                           1
                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 2 of 12



 1   Sections 14(e) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) in connection

 2   with Chen’s recent Buyout of Jumei through his affiliates Super ROI and Purchaser.

 3          2.       On February 25, 2020, Jumei and Super ROI issued a joint press release announcing

 4   that they had entered into an Agreement and Plan of Merger dated February 25, 2020 (the “Merger

 5   Agreement”) to sell Jumei to Super ROI through a tender offer and subsequent short-form merger.

 6   Under the Merger Agreement, Chen, who already controlled 44.6% of the Company’s shares and 88.9%

 7   of the voting power, would acquire the rest of Jumei’s shares for $2.00 per share in cash for each Class

 8   A Ordinary Share, which equated to $20.00 per each American Depository Share (“ADS”). The Buyout

 9   valued Jumei’s equity value at approximately $229 million.

10          3.       On February 26, 2020, Super ROI and Purchaser commenced the tender offer, which

11   expired on April 8, 2020. Chen, Super ROI, and Purchaser completed the Buyout on April 14, 2020,

12   and Jumei is no longer an independent company.

13          4.       The Buyout is the result of an unfair process not stemming from the Board’s concern

14   for the best interest of the stockholders, but rather from the Board’s desire to avoid competitive bidding

15   in order to purchase the Company at a discounted price, providing the Company’s stockholders with

16   inadequate consideration. As described in more detail below, the Buyout price is inadequate and

17   undervalues the Company.

18          5.       Defendants have also agreed to unreasonable deal-protection devices that unfairly favor

19   Super ROI and discourage potential bidders from submitting a superior offer for the Company. These

20   preclusive devices include: (i) a non-solicitation provision that restricts the Board or Special Committee

21   from soliciting other potentially superior offers for the Company; (ii) an information rights provision,

22   which provides Super ROI with unfettered access to information about other potential proposals, gives

23   Super ROI five business days to match any competing offer, and provides Super ROI with the perpetual

24   right to attempt to match any superior bid; and (iii) a termination fee of $2.5 million, which deters other

25   potential suitors from making a superior proposal.          In fact, the termination fee amounts to an

26   unreasonably high 2.0% of the equity value of the Buyout.

27          6.       On February 26, 2020, Jumei filed a Solicitation/Recommendation Statement on

28   Schedule 14D-9 (the “Recommendation Statement”) with the SEC. The Recommendation Statement,


                                                             2
                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 3 of 12



 1   which recommends that Jumei stockholders tender their shares pursuant to the terms of the Merger

 2   Agreement, omits or misrepresents material information concerning, among other things: (i) Jumei’s

 3   financial projections, relied upon by Jumei’s financial advisor, Houlihan Lokey Limited (“Houlihan”);

 4   (ii) the data and inputs underlying the financial valuation exercises that purportedly support the so-

 5   called “fairness opinion” provided by Houlihan; and (iii) the background of the Buyout. The failure to

 6   adequately disclose such material information constitutes a violation of Sections 14(e) and 20(a) of the

 7   Exchange Act, as stockholders need such information in order to make a fully informed decision

 8   regarding tendering their shares in connection with the Buyout.

 9          7.       In short, the Buyout is designed to unlawfully divest Jumei stockholders of the

10   Company’s valuable assets without fully disclosing all material information regarding the Buyout to

11   Company stockholders. Plaintiff seeks to hold Defendants accountable.

12                                      JURISDICTION AND VENUE

13          8.       This Court has jurisdiction over the claims asserted herein for the violations of Sections
14   14(e) and 20(a) of the Exchange Act pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa,
15   and 28 U.S.C. § 1331.
16          9.       This Court has jurisdiction over the defendants because each defendant is either a
17   corporation that conducts business in and maintains operations within this District, or is an individual
18   with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this
19   Court permissible under traditional notions of fair play and substantial justice. Moreover, in connection
20   with the acts, conduct, and other wrongs alleged herein, Defendants either directly or indirectly used
21   the means and instrumentalities of interstate commerce, including but not limited to the United States
22   mails, interstate telephone communications, and the facilities of the national securities exchange.
23          10.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as the alleged
24   misleading public filings and press releases entered this district.
25                                                  PARTIES
26          11.      Plaintiff was at all relevant times a Jumei stockholder.

27          12.      Jumei, an exempted company incorporated in the Cayman Islands, retails beauty

28   products, baby, children, and maternity products, light luxury products, and health supplements online.


                                                             3
                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 4 of 12



 1   The Company’s corporate headquarters is located at 20th Floor, Tower B, Zhonghui Plaza, 11

 2   Dongzhimen South Road, Dongcheng District, Beijing 100007, People’s Republic of China. Its

 3   common stock is traded on the New York Stock Exchange (“NYSE”) under the ticker symbol “JMEI.”

 4           13.    Defendant Chen is the founder and has served as the Chairman of the Board and Chief

 5   Executive Officer since the Company’s inception.

 6           14.    Defendant Zhenquan Ren (“Ren”) has served as an independent director of the Company

 7   since 2015.

 8           15.    Defendant Sean Shao (“Shao”) has served as independent director and chairman of the

 9   audit committee of Jumei since 2014.

10           16.    Defendant Mang Su (“Su”) has served as an independent director of the Company since

11   2015.

12           17.    Defendant Adam J. Zhao (“Zhao”) has served as an independent director of the

13   Company since 2016.

14           18.    Defendants Chen, Ren, Shao, Zhao, and Su are collectively referred to herein as the

15   “Board” or the “Individual Defendants.”

16                                    OTHER RELEVANT ENTITIES

17           19.    Super ROI Global is a privately owned company organized and existing under the laws
18   of the British Virgin Islands beneficially owned by Chen through a trust.
19           20.    Purchaser is a wholly owned subsidiary of Super ROI Global incorporated with limited
20   liability under the laws of the Cayman Islands and was formed for the sole purpose of engaging in the
21   Buyout.
22                                   CLASS ACTION ALLEGATIONS
23           21.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules of

24   Civil Procedure (“Rule 23”) on behalf of all persons that held Jumei common stock at any point in time

25   from February 25, 2020, through April 14, 2020 (the “Class”). Excluded from the Class are defendants

26   and their affiliates, immediate families, legal representatives, heirs, successors or assigns, and any

27   entity which defendants have or had a controlling interest.

28           22.    Plaintiff’s claims are properly maintainable as a class action under Rule 23.


                                                            4
                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 5 of 12



 1           23.        The Class is so numerous that joinder of all members is impracticable. While the exact

 2   number of Class members is unknown to Plaintiff at this time and can only be ascertained through

 3   discovery, Plaintiff believes that there are thousands of members in the Class. As of March 3, 2020,

 4   there were approximately 63,255,412 outstanding Company Class A Ordinary Shares and ADSs issued

 5   and outstanding plus 393,218 Class A Ordinary Shares issuable under all outstanding and unexercised

 6   options. The ratio of ADS to Ordinary Shares is 10:1 pursuant to the ratio change announced on an

 7   exhibit to the Form 6-K filed with the SEC on December 31, 2019. All members of the Class may be

 8   identified from records maintained by Jumei or its transfer agent and may be notified of the pendency

 9   of this action by mail, using forms of notice like those customarily used in securities class actions.

10           24.        Questions of law and fact are common to the Class and predominate over questions

11   affecting any individual Class member, including:

12                      a)      whether Defendants have violated Section 14(e) of the Exchange Act; and

13                      b)      whether the Individual Defendants have violated Section 20(a) of the Exchange

14                              Act.

15           25.        Plaintiff’s claims are typical of the claims of the other members of the Class and Plaintiff

16   has the same interests as the other members of the Class.

17           26.        Plaintiff is committed to prosecuting this action and has retained competent counsel

18   experienced in litigation of this nature. Accordingly, Plaintiff is an adequate representative of the Class

19   and will fairly and adequately protect the interests of the Class.

20           27.        The prosecution of separate actions by individual members of the Class would create

21   the risk of inconsistent or varying adjudications with respect to individual members of the Class, which

22   would establish incompatible standards of conduct for Defendants, or adjudications with respect to

23   individual members of the Class which would, as a practical matter, be dispositive of the interests of

24   the other members not party to the adjudications or substantially impair or impede their ability to protect

25   their interests.

26           28.        Preliminary and final injunctive relief on behalf of the Class as a whole is appropriate

27   because Defendants have acted, or refused to act, on grounds generally applicable and causing injury

28   to the Class.


                                                                 5
                             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 6 of 12



 1                                     SUBSTANTIVE ALLEGATIONS

 2   Jumei’s Background and Strong Financial Outlook

 3          29.     Jumei was incorporated in 2010 in the Cayman Islands and was publicly listed on the

 4   NYSE in May 2014. Jumei is an offshore holding company engaged in retailing beauty products online.

 5   The Company has adopted multiple sales formats to encourage product purchases on its platform. Their

 6   sales formats consist of curated sales, online shopping malls, and flash sales. The Company mostly

 7   engages in selling products from South Korea, Japan, Taiwan, United States, and European countries.

 8          30.     The Company boasts about its “large base of highly engaged and loyal customers.”

 9   Orders placed by repeat customers accounted for approximately 91.2%, 90.8%, and 87.9% of total

10   orders in 2016, 2017, and 2018, respectively. Jumei claimed 10.7 million customers and 1,341

11   suppliers and third-party merchants in 2018. Jumei invested a substantial amount of resources into

12   building a better mobile platform than its competitors which it credits with significant mobile platform

13   sales growth since its launch in May 2012. The mobile platform generated 98.4% of the Company’s

14   gross merchandise volume in 2018.

15          31.     Jumei has also invested in adjacent fashion and lifestyle businesses such as Jiedian, a

16   mobile device power bank operating company, and TV drama series production, to expand its service

17   offerings. These investments were entered into to further expand and strengthen Jumei’s ecosystem as

18   it seeks to benefit from China’s transition into the new retail era.

19          32.     On April 30, 2019, Jumei filed a Form 20-F with the SEC wherein it reported positive

20   financial results throughout the first half of 2018. The positive financial results included increases in

21   cash and cash equivalents of RMB 282.8 million and short-term investments by RMB 121.7 million as

22   of June 30, 2018 from December 31, 2017.

23          33.     In April 2018, the Board approved a share repurchase program whereby the Company

24   was authorized to repurchase ordinary shares with an aggregate value up to $100 million for the period

25   through April 2019. For the period beginning in May 2018 and ending December 31, 2018, the

26   Company repurchased a total of 26,031,329 ordinary shares at an average price of $2.30 per share.

27          34.     On January 2, 2020, Jumei filed a Form 6-K with the SEC that attached a press release

28   as an exhibit stating that Jumei will delay the release of its financial results for the six-month period


                                                             6
                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 7 of 12



 1   ending June 30, 2019. No financial reports have been filed with the SEC since the 2018 annual report

 2   filed on April 30, 2019 on Form 20-F.

 3          35.     Recently Jumei has undertaken efforts to improve its financial results. As stated on its

 4   website and in numerous SEC filings, Jumei has “invested in adjacent fashion and lifestyle businesses

 5   such as Jiedian, a mobile device power bank operating company, and TV drama series production, to

 6   expand its service offerings. These investments will further expand and strengthen Jumei’s ecosystem

 7   as it seeks to benefit from China’s transition into the new retail era.”

 8   The Background of the Buyout

 9          36.     Between January 2, 2020, and January 10, 2020, a total of eight days, defendant Chen

10   and representatives of the Company’s corporate counsel, Skadden, Arps, Slate, Meagher, & Flom LLP

11   (“Skadden”), participated in a number of discussion regarding a proposal to acquire all outstanding

12   Class A Ordinary Shares that were not already owned by Chen and his affiliates. The following day,

13   January 11, 2020, Chen delivered a preliminary non-binding proposal (the “Proposal”) announcing his

14   intent to acquire all shares not already owned by Chen’s group. On January 12, 2020, Jumei issued

15   press release announcing its receipt of the Proposal and the creation of a Special Committee composed

16   of independent directors Shao and Zhao.

17          37.     On January 13, 2020, the next day, Jumei filed a Form 6-K with the SEC attaching the

18   previous day’s press release as an exhibit. The same day, Chen and Super ROI jointly filed a Schedule

19   13D/A reflecting its intent with the Buyout.

20          38.     Between January 13, 2020, and January 23, 2020, Chen and representatives of Skadden

21   participated in several discussions regarding the Buyout including the feasibility of a two-step merger.

22   From January 13, 2020, through February 10, 2020, Chen reviewed and discussed with certain financial

23   institutions debt financing of the Buyout, including with Tiga Investments Pte. Ltd (“Tiga”).

24          39.     On January 14, 2020, Jumei issued a press release announcing that the Special

25   Committee engaged Houlihan as its financial advisor. The day before, on January 13, 2020, Jumei

26   provided the press release to the SEC as an exhibit to a current report on Form 6-K.

27          40.     Between January 17, 2020, and January 23, 2020, a period of six days, representatives

28   of Skadden and the Special Committee’s legal counsel, Hogan Lovells, engaged in several discussions


                                                             7
                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 8 of 12



 1   regarding the Buyout. The following day, on January 24, 2020, Skadden sent an initial draft of the

 2   Merger Agreement to Hogan Lovells.

 3           41.    Between February 3, 2020, and February 24, 2020, Skadden and Hogan Lovells

 4   participated in numerous discussions regarding the Buyout. From February 7, 2020, to February 10,

 5   2020, Skadden, Chen’s group, and Tiga discussed the terms and conditions under a debt commitment

 6   letter (the “Debt Commitment Letter”).

 7           42.    Between February 10, 2020, and February 22, 2020, Chen’s group presented its plan of

 8   financing to the Special Committee and held discussions with Hogan Lovells and Houlihan regarding

 9   that plan. On February 10, 2020, Chen’s group received the executed Debt Commitment Letter from

10   Tiga.

11           43.    Between February 11, 2020, and February 25, 2020, Hogan Lovells and Skadden

12   exchanged comments on and drafts of the Merger Agreement.

13   The Buyout Is Inadequate

14           44.    On February 25, 2020, Super ROI and Jumei executed the Merger Agreement. On the
15   same date, Jumei and Super ROI issued a joint press release announcing that they had entered into the
16   Merger Agreement.
17           45.    On February 26, 2020, Super ROI and Jumei commenced the Offer.
18           46.    The purpose of the Offer is stated as a means for Super ROI to increase its direct and
19   indirect ownership of the outstanding shares from its then existing level of approximately 44.6% to
20   100%. If enough shares are tendered pursuant to the Offer to provide Super ROI with 90% of the total
21   voting power, then the parties will perform a “short-form” merger which does not require the vote of
22   the stockholders of the parties to the Buyout.
23           47.    The $2.00 per share Buyout price that Jumei’s public stockholders will receive is
24   insufficient, as it fails to adequately account for the Company’s strong financial prospects and the
25   tremendous benefits Super ROI and the Individual Defendants will reap from the Merger.
26           48.    Jumei stock traded above the Buyout price as recently as January 6, 2020. In fact, the
27   Company’s stock price was consistently higher than the Buyout price for the vast majority of 2019.
28


                                                          8
                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 9 of 12



 1   Insider Interests in the Buyout

 2          49.     Jumei insiders are the primary beneficiaries of the Buyout, not the Company’s public

 3   stockholders. Defendant Chen will be the sole beneficial owner of Jumei after the close of the

 4   Transaction. Not only will Chen become the sole owner of the Company, but he and fellow executive

 5   Huipu Liu, as well as all other officers and directors of the Company, including the members of the

 6   Special Committee, will maintain their current positions with Jumei.

 7          50.     Instead of attempting to negotiate an agreement reflecting the best consideration

 8   reasonably available for former Jumei stockholders, the Individual Defendants disloyally placed their

 9   own interests first, and tailored the terms and conditions of the Buyout to meet their own needs and

10   objectives. The Board’s efforts to advance its members’ and officers’ personal interests at the expense

11   of the Company’s public stockholders have resulted in the inadequate Buyout being presented to the

12   stockholders at an untenable and inadequate price. Thus, while Jumei’s former public stockholders lost

13   control of the Company for an unfair price, certain Company insiders will substantially benefit from

14   the Buyout.

15   The Recommendation Statement Was Materially False, Misleading, and Inadequate

16          51.     On February 26, 2020, Defendants caused the materially incomplete and misleading
17   Recommendation Statement to be filed with the SEC. While the Recommendation Statement provides
18   a summary of the review process the Special Committee undertook prior to voting to enter into the
19   Merger Agreement with Super ROI and the financial analyses Houlihan performed in support of its
20   fairness opinion, it omits certain pieces of critical information which render portions of the
21   Recommendation Statement materially incomplete and misleading.
22          52.     Specifically, the Recommendation Statement fails to provide Company stockholders
23   with material information or provides them with materially misleading information concerning:
24   (i) Jumei’s financial projections, relied upon by Jumei’s financial advisor, Houlihan; (ii) the data and
25   inputs underlying the financial valuation exercises that purportedly support the so-called “fairness
26   opinion” provided by Houlihan; and (iii) the background of the Buyout. The Recommendation
27   Statement does not, for example, disclose any basis for the Board’s decision in mid-February to demand
28   a price increase from Chen despite backing off suck demands less than two weeks later. The


                                                           9
                       COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 10 of 12



 1   Recommendation Statement also is materially inadequate and misleading in that it represents the

 2   financial projections contained in the Recommendation Statement as being created by management but

 3   also states, “No members of the Buyer Group were provided with, and none of such persons were

 4   entitled rely to or relied on, any of these financial projections.” This is concerning and appears

 5   disingenuous given that the Buyout was led by Chen, Jumei’s longtime chairman and CEO.

 6             53.   Accordingly, Jumei stockholders were asked to tender their shares in support of the

 7   Buyout without all material information at their disposal and, thus, have suffered substantial damage.

 8                                           CLAIMS FOR RELIEF

 9                                                   COUNT I

10                         Claim for Violations of Section 14(e) of the Exchange Act
                                            Against All Defendants
11
               54.   Plaintiff repeats and realleges each allegation contained above as if fully set forth herein.
12
               55.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to make
13
     any untrue statement of a material fact or omit to state any material fact necessary in order to make the
14
     statements made, in the light of the circumstances under which they are made, not misleading . . . .” 15
15
     U.S.C. § 78n(e).
16
               56.   As discussed above, Jumei issued the false and misleading Recommendation Statement.
17
     Defendants knew that Plaintiff and all other stockholders would rely upon their statements in the
18
     Recommendation Statement in determining whether to tender their shares pursuant to the tender offer
19
     commenced in conjunction with the Buyout.
20
               57.   As a direct and proximate result of Defendants’ unlawful course of conduct in violation
21
     of Section 14(e) of the Exchange Act, Plaintiff has sustained and will continue to sustain damages by
22
     being denied the opportunity to make an informed decision in deciding whether or not to tender his
23
     shares.
24
                                                     COUNT II
25
                         Claims for Violations of Section 20(a) of The Exchange Act
26                                   Against the Individual Defendants

27             58.   Plaintiff repeats and realleges each allegation contained above as if fully set forth herein.

28


                                                             10
                        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
              Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 11 of 12



 1          59.        The Individual Defendants acted as controlling persons of Jumei within the meaning of

 2   Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers or directors

 3   of Jumei and participation in or awareness of the Company’s operations or intimate knowledge of the

 4   false statements contained in the Recommendation Statement filed with the SEC, they had the power

 5   to influence and control, and did influence and control, directly or indirectly, the decision-making of

 6   the Company, including the content and dissemination of the various statements which Plaintiff

 7   contends are false and misleading.

 8          60.        Each of the Individual Defendants was provided with or had unlimited access to copies

 9   of the Recommendation Statement and other statements alleged by Plaintiff to be misleading prior to

10   or shortly after these statements were issued and had the ability to prevent the issuance of the statements

11   or cause the statements to be corrected.

12          61.        In particular, each of the Individual Defendants had direct and supervisory involvement

13   in the day-to-day operations of the Company, and, therefore, is presumed to have had the power to

14   control or influence the particular transactions giving rise to the securities violations as alleged herein,

15   and exercised the same.          The Recommendation Statement at issue contains the unanimous

16   recommendation of each of the Individual Defendants to approve the Buyout. They were, thus, directly

17   involved in the making of this document.

18          62.        In addition, as the Recommendation Statement sets forth at length, and as described

19   herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

20   Buyout. The Recommendation Statement purports to describe the various issues and information that

21   they reviewed and considered — descriptions which had input from the Individual Defendants.

22          63.        By virtue of the foregoing, the Individual Defendants have violated Section 20(a) of the

23   Exchange Act.

24                                              PRAYER FOR RELIEF

25          Plaintiff demands judgment and preliminary relief, including injunctive relief, in his favor on

26   behalf of Jumei’s former public stockholders, and against Defendants, as follows:

27                A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

28                        as the Class representative and Plaintiff’s counsel as Class Counsel;


                                                             11
                         COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
             Case 3:20-cv-02751-EMC Document 1 Filed 04/21/20 Page 12 of 12



 1             B.      Rescinding the Buyout and setting it aside or awarding rescissory or other damages

 2                     to Plaintiff and the Class;

 3             C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

 4                     Plaintiff’s attorneys’ fees and experts’ fees; and

 5             D.      Granting such other and further relief as this Court may deem just and proper.

 6                                                JURY DEMAND

 7          Plaintiff demands a trial by jury on all claims and issues so triable.

 8   Dated: April 21, 2020                                Respectfully submitted,

 9                                                        BRAGAR EAGEL & SQUIRE, P.C.
10                                                        /s/ W. Scott Holleman
                                                          W. Scott Holleman (SBN 310266)
11                                                        Melissa A. Fortunato (SBN 319767)
                                                          101 California Street, Suite 2710
12                                                        San Francisco, California 94111
                                                          Telephone: (415) 365-7149
13                                                        Email: holleman@bespc.com
                                                                  fortunato@bespc.com
14

15                                                        Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                            12
                      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
